Citation Nr: 0200284	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-17 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $8,352.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1942 to March 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of VA in Oakland, California.  


REMAND

In his June 1997 substantive appeal, the veteran requested 
that he be afforded a personal hearing before a member of the 
Board at the RO.  The record shows that he was thereafter 
afforded such a hearing, but he only presented testimony as 
to another issue on appeal for which he had also requested 
such a hearing.  The issue of entitlement to a waiver of the 
recovery of an overpayment of VA improved pension benefits in 
the amount of $8,352 was not addressed in the hearing and has 
not been adjudicated by the Board.  The RO should therefore 
schedule the veteran for a personal hearing before a member 
of the Board.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of VA improved pension 
benefits in the amount of $8,352..

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


